DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Claim amendments filed on 07/16/2021 are entered.  The amendments change the scopes of the previously presented claims.  New grounds of rejections based on the previously cited references are applied to the amended claims as necessitated by the claim amendments and the current Office Action is made FINAL.

Response to Arguments
Applicant's arguments filed 07/16/2021 have been fully considered but they are not persuasive. 
The applicant argues that the combination of cited references frail to disclose a UDC configured for an RLC AM bearer, and ROHC not simultaneously configured to the RLC AM bearer with the UDC, as recited in amended claim 1 and similarly in amended claims 7, 13 and 17.  The applicant submitted that Raina and Liu fails to disclose that the UDC and the header compression are selectively configured for the efficiency of data processing with the RLC AM bearer.  However, Liu discloses that “data packets are compressed by UDC, and compressed UDC packets 110 are transmitted over radio link control acknowledge mode (RLC AM) bearer by RLC layer 112 to ensure correctness” in paragraphs [0021] and further discusses the use of RLC AM bearer for .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raina (US 2016/0142518) in views of Liu (US 2019/0141567) and Hsu (US 2017/0257796).
Raina discloses the following features.
	Regarding claim 1, a method performed by a terminal (see “UE” recited in paragraph [0077]) in a wireless communication system (see wireless system shown in Fig. 1), the method comprising: receiving, from a base station, PDCP configuration information on UDC (see Compression Configuration message 420 from the base station in Fig. 4; see “A compression configuration message may convey a PDCP control protocol data unit (PDU) for exchanging compression states” recited in paragraph [0074]; also see “UDC” recited in paragraph [0077]); generating a first UDC packet by compressing uplink data, based on the configuration information on UDC (see “If the configuration is confirmed, the transmitter and receiver may exchange compressed data packets according to the configuration” recited in the abstract); transmitting the first UDC packet to the base station (see compressed packets 440 in Fig. 4); receiving, from the base station, PDCP control information including checksum error information indicating checksum error is detected based on the first UDC packet (see “checksum may be sent to the UE along with a reset indication” recited in paragraph [0106]).
Regarding claim 4, wherein the PDCP configuration information further includes at least one of information indicating a predefined dictionary used for the UDC, buffer size information, UDC setup information, or UDC release information, which are used in compressing the uplink data (see “A compression configuration message may save 
	Regarding claim 6, wherein the PDCP control information further includes information about a PDCP sequence number of data at which the checksum error has occurred (see “a PDCP sequence number may be indicated, such as a PDCP sequence number that failed a checksum caused a reset. For example, when a header checksum is computed and fails to match the checksum in the header, the corresponding PDCP sequence number may be sent to the UE along with the reset indication” recited in paragraph [0106]).
Regarding claim 7, a method performed by a base station (see “base station” recited in paragraph [0105] and throughout the reference) in a wireless communication system (see wireless system shown in Fig. 1), the method comprising: transmitting, to a terminal, PDCP configuration information including configuration information on UDC (see Compression Configuration message 420 from the base station in Fig. 4; see “A compression configuration message may convey a PDCP control protocol data unit (PDU) for exchanging compression states” recited in paragraph [0074]; also see “UDC” recited in paragraph [0077]); receiving, from the terminal, a first UDC packet, wherein the first UDC packet is generated by the terminal by compressing uplink data based on the configuration information on UDC (see “If the configuration is confirmed, the transmitter and receiver may exchange compressed data packets according to the configuration” recited in the abstract); detecting a checksum error based on the first 
Regarding claim 10, wherein the PDCP configuration information further includes at least one of information indicating a predefined dictionary used for the UDC, buffer size information, UDC setup information, or UDC release information, which are used in compressing the uplink data (see “A compression configuration message may save compression context across a radio resource control (RRC) connection, enable or disable compression, and/or handle the PDCP discard timer” recited in paragraph [0074], which may be considered as UDC setup information since the compression may be used for the uplink communication from the UE).
Regarding claim 12, wherein the PDCP control information further includes information about a PDCP sequence number of data at which the checksum error has occurred (see “a PDCP sequence number may be indicated, such as a PDCP sequence number that failed a checksum caused a reset. For example, when a header checksum is computed and fails to match the checksum in the header, the corresponding PDCP sequence number may be sent to the UE along with the reset indication” recited in paragraph [0106]).
	Regarding claim 13, a terminal in a wireless communication system (see wireless system shown in Fig. 1), the terminal comprising: a transceiver; and a controller coupled with the transceiver and configured to receive, from a base station, PDCP configuration information on UDC (see Compression Configuration message 420 from the base 
Regarding claim 16, wherein the PDCP configuration information further includes at least one of information indicating a predefined dictionary used for the UDC, buffer size information, UDC setup information, or UDC release information, which are used in compressing the uplink data (see “A compression configuration message may save compression context across a radio resource control (RRC) connection, enable or disable compression, and/or handle the PDCP discard timer” recited in paragraph [0074], which may be considered as UDC setup information since the compression may be used for the uplink communication from the UE).
Regarding claim 17, a base station (see “base station” recited in paragraph [0105] and throughout the reference) in a wireless communication system (see wireless system shown in Fig. 1), the base station comprising: a transceiver; and a controller coupled with the transceiver and configured to transmit, to a terminal, PDCP 
Regarding claim 20, wherein the PDCP configuration information further includes at least one of information indicating a predefined dictionary used for the UDC, buffer size information, UDC setup information, or UDC release information, which are used in compressing the uplink data (see “A compression configuration message may save compression context across a radio resource control (RRC) connection, enable or disable compression, and/or handle the PDCP discard timer” recited in paragraph [0074], which may be considered as UDC setup information since the compression may be used for the uplink communication from the UE).
	Raina does not explicitly disclose the following features: regarding claims 1, 7, 13 and 17, resetting a UDC buffer used in compressing the uplink data, based on the 
Liu discloses the following features.
	Regarding claims 1, 7, 13 and 17, resetting a UDC buffer used in compressing the uplink data, based on the checksum information (see “The receiver then detects a checksum mismatch and notifies UE 201. In response, UE 201 resets its compression memory 218, re-starts UDC compression, and notifies the receiver” recited in paragraph 
Regarding claims 2 and 14, generating a second UDC packet by compressing uplink data, based on the UDC buffer which has been reset, wherein the second UDC packet includes information indicating that the UDC buffer has been reset (see step 316 in Fig. 3, wherein UDC packets with reset indication is transmitted by the UE).
Regarding claims 3 and 15, wherein the PDCP layer control information further includes type information, and wherein the type information indicates that the PDCP control information includes the checksum error information (see “The PDCP control PDU comprises an error indication, indicating that an UDC error has occurred and the compression memory between the sender and the receiver are unsynchronized. In step 314, UE 301 receives the error indication and resets its own UDC compression memory (e.g. buffer 218 in FIG. 2)” recited in paragraph [0028], wherein the error indication is an identifier that instructs the UE to reset the UDC buffer; and see Fig. 4, wherein the PDCP control PDU includes a PDU type field for indicating the checksum error information is included).

Regarding claims 8 and 18 wherein the PDCP layer information further includes information indicating the terminal to reset a UDC buffer of the UE (see “The PDCP control PDU comprises an error indication, indicating that an UDC error has occurred and the compression memory between the sender and the receiver are unsynchronized. In step 314, UE 301 receives the error indication and resets its own UDC compression memory (e.g. buffer 218 in FIG. 2)” recited in paragraph [0028], wherein the error indication is an identifier that instructs the UE to reset the UDC buffer).
Regarding claims 9 and 19, receiving, from the terminal, a second UDC packet generated by compressing uplink data, based on the UDC buffer which has been reset (see step 316 in Fig. 3, wherein UDC packets with reset indication is transmitted by the UE).
Regarding claim 11, wherein the first UDC packet comprises at least one of an indicator and a checksum field, and wherein the indicator indicates whether the uplink data has been compressed (see “FU bit is used to indicate whether the "data" part is processed by UDC” recited in paragraph [0029]) and the checksum field is used in determining validity of data in a UDC buffer of the base station (see “The checksum bits are used for compression memory synchronization check” recited in paragraph [0029]).

Hsu discloses the following features.
Regarding claims 1, 7, 13 and 17, a ROHC is not simultaneously configured to the RLC bearer with the UDC (Hsu discloses a method for selectively applying UL only ROHC based on the packet type in Fig. 5 and paragraphs [0031]-[0032], thus when applied to Liu’s UDC transmission on the RLC AM bearer, ROHC is not simultaneously configured to the RLC while UDC is selected).
It would have been obvious for one of ordinary skill in the art at the effective filing date of the current application to modify the system of Raina and Liu, by trying to apply only ROHC on packet types with ratio of TCP/IP headers is higher than 70% and apply UDC otherwise, as opposed to applying ROHC and UDC simultaneously as ROHC provide almost negligible performance for the packet types at which UDC performs well as shown in Fig. 5B of Hsu.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUTAI KAO whose telephone number is (571)272-9719.  The examiner can normally be reached on Monday-Friday 8:00-17:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on (571)272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/JUTAI KAO/Primary Examiner, Art Unit 2473